DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5 and 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 10/19/20.

It is requested that applicant cancel non-elected claims 8-13 in response to this action to facilitate the issue process if the application is ultimately allowed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is generally awkward and confusing as presented.  Numerous qualifiers such as “sides”, “end”, “portion”, “surface”, “height” etc. are included, but clear reference to a related previously recited structure is lacking.  Reference in line 5 to opposing bed sides is not wholly understood in the context of the claim – what bed? How are these sides positively related to previously recited elements? etc.  Similarly, reference in line 6 a header upper portion is not understood.  Is this portion part of the 
Claim 2, as noted above with regard to claim 1, “the bed” lacks clear antecedent support.
Claim 7, “the channel” at the end of the claim lacks clear antecedent basis as plural “channels” are previously introduced.  The term could be replaced with –the upper rail channel—for clarity as best understood.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by McGarrah ‘615.
McGarrah teaches a pickup truck box assembly including a header (including the cargo box front wall – figure 6), a forward bed end supporting the header, a rear bed end, a pair of wheel wells disposed on opposing bed sides (figure 6 etc.)  an upper rail (16) secured at a header upper portion, and a box (12,24+) including a body defining a lateral channel as very broadly claimed – figure 3 etc.  In one configurations, a lower body surface is spaced from the bed a distance greater than a wheel well height 
Regarding claim 1, while detail of the pickup truck tailgate is not shown, as is conventional the pickup truck bed of McGarrah is deemed to inherently include a tailgate pivotally mounted to the rear bed end.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over McGarrah ‘615 in view of Lance et al. ‘505 and/or known art practices.
McGarrah is deemed to teach all of the features of claim 1 as discussed above.  If, however, the bed of McGarrah is not deemed to define a pivotally attached rear end tailgate, then the following applies.  Use of upwardly swinging tailgates pivotally attached to a cargo box/bed rear end is notoriously well known in the art.  Virtually all conventional pickup trucks at the point of sale are configured this way.  
In order to provide easy access to the cargo bed while protecting handled cargo and/or preventing the cargo from sliding out of the bed during transport, it would have been obvious to one of ordinary skill in the art to fit the rear bed end of McGarrah with a pivotally mounted tailgate in view of the teachings of Lance et al. and/or known art practices.

Claims 2-4 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Calvert teaches a front positioned pickup truck toolbox system with wheel wells and a tailgate.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612